00-00212 Knight v State of Texas.wpd



No. 04-00-00212-CR
Timothy KNIGHT,
Appellant
v.
The State of TEXAS,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 1996CR-2187
Honorable Sharon MacRae, Judge Presiding
Per Curiam
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	August 9, 2000
DISMISSED
	The appellant has filed a motion to dismiss this appeal.  The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH